             Case 3:17-cv-00601-MHL Document 124-10 Filed 06/06/19 Page 1 of 1 PageID# 2206



                                                                                          PRIORITY MAIL       ./I
                          PRESS FtRMLY TO SEAL                                          POSTAGE REQUIRED




                                    D GEORGE SWEIGERT, C/O
                                                P.O.BOX 152
                                                                                                                    E ■
                                                                                                                    a.



                                                                                                                    ©.
                                                         MESA,AZ 85211                                              "is ■
                                      Spoliation-iiotice@iiiailbox.org
                                                                                                                    'k I


                                                                                                                    a!
                                                                                                                    O)




                             U.S. POSTAGE
                                      $9.30
                               PM 2-DAY
                              95621 0006
                               Date of sale
                              06/04/19^                           TO:
                             5 06       2S<g
                               11468361                                       ^ C?C?C>
IQRITY MAIL 2-DAY®
                                               6.40 oz
                                                                  Clerk of the Court
I DELIVERY DAY:06/06/19
                                               0006               U.S. District Court
                                                                  701 E. Broad St.
                                                                  Richmond, VA 23219

                                      C0Q1



E BROAD ST
3000
mom VA 23219-1872


USPS TRACKING NUMBER




                                                                                             UNITEDSTATES
    9505 5067 0811 9155 1044 11                          JSPS.COM'
                                                         PLIES ONLINE                       POSTAL SERVICE.
